PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/320,366
Filing Date: 24 Jan 2019
Appellant(s): NITTO DENKO CORPORATION



__________________
Yoon S. Ham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/19/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A (see machine English translation.
1.	Regarding Claims 1, 3, 4, and 6-14, Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066).  Moreover, Kasagi exemplifies the average pore diameter in Example 3 being as low as 3 microns (paragraph 0083).  Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067).  Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1).  Kasagi further discloses its polymer being soluble in an N-methyl-2-pyrrolidone (paragraphs 0015, 0032). Kasagi also discloses its polymer can be polyimide (paragraph 0028).  Also, Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063).  Kasagi discloses using its film in a board for a mm-wave antenna (paragraphs 0002, 0071 and Derwent Abstract).  Paragraph 0066, of Kasagi, indicates that its film can be an independent-cell structure.  Given that Kasagi substantially discloses the same product as being claimed by Applicants, it would therefore be expected for it to inherently possess the claimed dielectric constant at 60 GHz of instant claims 7 and 8.  Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
2.	As mentioned above, Kasagi discloses the average pore diameter can be 5 microns (Derwent Abstract). The use of “average” here indicates that the pores are not homogeneous in their diameters and thus there is in fact a distribution of differing pore diameters wherein the “average” can be 5 microns. Furthermore, if the average pore diameter for a given set of pores must be 5 microns, while the minimum diameter for a pore that can be found in the entire set is >0 microns, then it reasonable to assume that the maximum pore diameter in the set would fall into a value that would result in a pore diameter distribution with a full width at half maximum of between 4 microns and 10 microns. Any maximum value in the set beyond that would reasonably affect the “average” pore diameter to be greater than the 5 micron limit. Alternatively, given that Kasagi discloses the same composition, dimensions, structure, and method of making the claimed product as that found in Applicants’ specification, it would therefore follow that it should effectively possess the same pore diameter distribution with a full width at half maximum claimed range too.
(2) Response to Argument
The Declaration under 37 CFR 1.132 filed 6/28/22 is insufficient to overcome the rejection of claims 1, 3, 4, and 6-14 based upon 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A as set forth in the last Office action because:  see response to arguments below:
Appellant state in paragraphs 17 and 21 of the Declaration that an experiment was performed by the instant inventor wherein the 120 parts by weight of phase-separating agent (polypropylene glycol) used in Kasagi’s inventive Example 1, was increased to 130 and 140 parts by weight while maintaining the weight-average molecular weight at 400. Appellants then state in paragraphs 20 and 22 that what occurred was that there was an inability to obtain a “transparent homogeneous resin composition” and furthermore, it failed to produce a porous substrate provided with a polyimide porous resin molded body to evaluate the porosity.
Firstly, the Examiner respectfully submits that although Appellants take issue with their experiment not resulting in a “transparent homogeneous resin composition” as well as not producing a “substrate” with a “polyimide” porous resin molded body, neither of these features of “transparent homogeneous resin composition”, “substrate”, nor “polyimide resin body” are found in instant, independent Claim 1. Moreover, neither the weight-average molecular weight or the phase separation agent is claimed. Secondly, Appellant does not address the fact that Kasagi discloses that the weight-average molecular weight need not be restricted to 400, but rather can range from 100 to 10,000; while explaining the rationale for this range: “When the weight-average molecular weight is less than 100, it becomes difficult to phase separate from the cured product of the resin component. On the other hand, when the weight-average molecular weight exceeds 10,000, the microphase-separated structure becomes too large or is removed from the resin molded body. It may be difficult. When the weight average molecular weight of the phase separation agent is within the above range, it becomes possible to obtain a porous resin molded body…” (paragraph 0039). Thus, what becomes apparent from this disclosure is how the weight-average molecular weight can be used to control a certain degree of phase separation, which then further enables one to obtain a “porous resin molded body”. Thirdly, Appellants failed to address Kasagi’s disclosure that said phase-separation agent need not be restricted to 120 pbw, and can rather range from 25 to 300 pbw, which encompasses the 130 and 140 pbw used by Appellants in their experiments. Additionally, Kasagi explicitly discloses its porous resin molded body having a porosity that is preferably more than 50% but usually less than or equal to 90% (paragraph 0067), with a cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract), and possessing low dielectric constant (paragraph 0069, Table 1); results in teaching and/or suggesting all of the claimed limitations of independent Claim 1 for the reasons expanded on in the Rejection above. Furthermore, MPEP 2121 clarifies the following criticality:  
I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Therefore, the Examiner respectfully submits that Appellant’s assertion of Kasagi being inoperable to obtain a porosity of 70% or above is unfounded as a result of failing to rebut Kasagi’s teachings/suggestions of the claimed limitations found in instant, independent Claim 1. 
	Appellant further reiterates the same in the Appeal Brief on page 9 by stating that Kasagi does not enable a porosity of 70% or more and that what can be derived from Kasagi’s inventive Example 1 is that an increase in phase-separation agent above 120 pbw will lead to excessive phase separation that will not allow the porosity or pore distribution to be measured.
	The Examiner respectfully submits that again, Appellants have failed to address the additional disclosures outside of Kasagi’s inventive Example 1, which clearly teach/suggest the instantly claimed limitations of Claim 1. The Examiner reminds Appellants that a non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). Furthermore, Appellants restrict the entire basis of alleging the inoperability of Kasagi on matters that are not claimed, such as those mentioned above as well as the use of polypropylene glycol in their experiments, which is neither instantly claimed nor the only phase-separation agent disclosed as suitable to use by Kasagi (paragraph 0037). Thus, Appellants’ intentional restriction to only consider inventive Example 1, of Kasagi, with no deference or rebuttal for the rest of Kasagi’s disclosure, results in their claim of inoperability to be unsubstantiated. 
	Appellants finally state on Page 10 of the Appeal Brief that Kasagi does not teach the instantly claimed pore diameter distribution with a full width at half maximum of 4 microns or more and 10 microns or less.
	The Examiner respectfully submits that Appellants have failed to directly rebut the rationale used in the Rejection for why Kasagi reasonably teaches and/or suggests this claimed feature. The Examiner appends the rationale once more: 
Kasagi discloses the average pore diameter can be 5 microns (Derwent Abstract). The use of “average” here indicates that the pores are not homogeneous in their diameters and thus there is in fact a distribution of differing pore diameters wherein the “average” can be 5 microns. Furthermore, if the average pore diameter for a given set of pores must be 5 microns, while the minimum diameter for a pore that can be found in the entire set is >0 microns, then it reasonable to assume that the maximum pore diameter in the set would fall into a value that would result in a pore diameter distribution with a full width at half maximum of between 4 microns and 10 microns. Any maximum value in the set beyond that would reasonably affect the “average” pore diameter to be greater than the 5 micron limit. Alternatively, given that Kasagi discloses the same composition, dimensions, structure, and method of making the claimed product as that found in Applicants’ specification, it would therefore follow that it should effectively possess the same pore diameter distribution with a full width at half maximum claimed range too.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAHSEEN KHAN/Primary Examiner, Art Unit 1781     
July 26, 2022
                                                                                                                                                                                                   Conferees:
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.